Citation Nr: 1518297	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  15-12 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to substitution of claimant with respect to whether new and material evidence has been received to reopen a claim of service connection for the Veteran's death. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946 and from November 1950 to May 1951.  The Veteran died in March 1979.  The Veteran's surviving spouse died in April 2014 while her appeal to reopen a claim of service connection for the Veteran's death was pending.  Her appeal has been dismissed in a separate Board decision.  The appellant is the Veteran's surviving son.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 administrative decision finding that the appellant does not meet the eligibility requirements for substitution in his mother's appeal. 

The Board recognizes that the appellant submitted an Application for Accrued Amounts Due a Deceased Beneficiary which was received in October 2014.  A January 2015 administrative decision denied this claim for accrued benefits.  The appellant has not initiated an appeal as to this issue and thus, such is not before the Board at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in March 1979.  In June 1979, the Denver, Colorado Regional Office (RO) denied a claim for service connection for the Veteran's death.  A March 2012 notification letter to the Veteran's surviving spouse continued this denial.  In January 2013, the Veteran's surviving spouse initiated an appeal as to whether new and material evidence had been received to reopen a claim of service connection for the Veteran's cause of death, and perfected that appeal in August 2013.  A Board videoconference hearing was held in March 2014. 

In August 2014, following the Board hearing, the Board received notice that the Veteran's surviving spouse had died in April 2014.  In an August 2014 statement, the appellant, the Veteran's son, notified the Board that he wished to be named as a substitute claimant in the pending appeal for DIC.  A September 2014 administrative decision found that the appellant did not meet the basic eligibility requirements for substitution as a child in the pending DIC appeal.  The Veteran's son filed what the Board construes as a notice of disagreement with respect to this administrative decision which was received in October 2014.  

When a notice of disagreement is timely filed, the AOJ must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the AOJ must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.

As of this date, the appellant has not been issued a statement of the case on the issue of entitlement to substitution as a claimant.  Accordingly, the Board is required to remand this issue to the AOJ for the issuance of a statement of the case. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case regarding the issue of entitlement to substitution as a claimant with respect to whether new and material evidence has been received to reopen a claim of service connection for the Veteran's death. The AOJ should also advise the appellant of the need to timely file a substantive appeal if he desires appellate review of this issue.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




